Title: Francis Hopkinson to the American Commissioner or Commissioners, 19 November 1779
From: Hopkinson, Francis
To: American Commissioners,Franklin, Benjamin


Gentlemen,
Philada. Novr. 19th. 1779
Since my last of Sept 8th the following Setts of Exchange have issued from my Office Vizt.
To the State of Connecticut






  
Doll


25
  Setts
12
  Doll.
No. 1655–1679=
300


50
  
18
  
1658–1707=
900


50
  
24
  
1658–1707=
1200



100
  
30
  
1773–1872=
3000


100
  
36
  
1943–2042=
3600


10
  
300
  
  582– 591=
  3000





  

12,000


To the State of Rhode Island
  



  
  

Doll


50
  Setts
24
  Doll
No. 1708–1757=
1200


50
  
30
  
1873–1922=
1500


50
  
36
  
2043–2167=
1800



  
  


4500


To the State of New York
  



  
  

Doll


25
  Setts
12
  Doll
No 1680–1704=
300


25
  
18
  
1708–1732=
450


75
  
24
  
1758–1832=
1800


78
  
30
  
1923–2000=
2340


75
  
36
  
2093–2167=
2700


10
  
300
  
  592–  601=
3000


5
  
600
  
280–  284=
3000



  
  


13,590


We have Reason to believe that the Continental Loan Office Bills Each have been counterfeited at New York. If any such should get to your Hands I hope you will be able to detect the Fraud by the Checks with which you are furnished. I have not yet seen any of those Counterfeits. As soon as it shall be in my Power I will give you an accurate Account of the Difference between the true & false Bills—
I have the Honour to be Your very hble serv
Fras Hopkinson Treas. of Loans
(No. 13)  (Quadruplicate)
  Addressed: (On public service) / To The Honourable / The Commissioner or Commissioners / of the United States of America / at / Paris / To be sunk if in Danger of falling into the Hands of the Enemy / (Quadruplicate)
